         Case 1:19-cv-11361-VEC Document 53 Filed 09/03/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK




JOSH FEIERSTEIN, Individually and On                Case No.: 1:19-CV-11361-VEC
Behalf of All Others Similarly Situated,
                                                    Honorable Valerie E. Caproni
                                       Plaintiff,

       vs.

CORREVIO PHARMA CORP., MARK H.N.
CORRIGAN, WILLIAM HUNTER, JUSTIN A.
RENZ, and SHEILA M. GRANT,

                                       Defendants
                                       .



  LEAD PLAINTIFFS’ NOTICE OF UNOPPOSED MOTION AND UNOPPOSED
MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT AND APPROVAL OF
        DISSEMINATION OF NOTICE TO THE SETTLEMENT CLASS




Date: September 3, 2020
            Case 1:19-cv-11361-VEC Document 53 Filed 09/03/20 Page 2 of 4




           TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR ATTORNEYS

OF RECORD HEREIN:

           PLEASE TAKE NOTICE that Lead Plaintiffs Clinton Atkinson, Nabil Saad, and Iuliia

Mironova (collectively “Lead Plaintiffs”),1 will hereby move this Court on a date and time as may

be designated by the Honorable Valerie Caproni, Courtroom 443, United States District Court for

the Southern District of New York, Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York 10007, for an order: (i) granting Preliminary Approval of the

proposed Settlement; (ii) granting approval of the form and manner of giving notice of the

proposed Settlement to the Settlement Class Members; and (iii) setting a date for a final Settlement

Hearing and deadlines for providing notice of the Settlement, the filing of Settlement Class

Member objections, requesting exclusion from the Settlement Class, the filing of Lead Plaintiffs’

motion for final approval of the Settlement, and the filing of Lead Counsel’s application for

attorneys’ fees and expenses.

           This motion is based upon the accompanying Memorandum of Law, the Rosen Declaration

and the exhibits thereto, and such other matters and argument as the Court may consider at the

hearing on this motion. The Defendants, as defined in the Stipulation, do not oppose this motion.




1
  Unless otherwise defined, all capitalized terms herein have the same meanings as set forth in the
Stipulation and Agreement of Settlement dated September 3, 2020 (the “Stipulation”), which is
attached as Exhibit 1 to the Declaration of Laurence Rosen (“Rosen Declaration”) that is being
filed concurrently herewith.


630609.1                                         1
           Case 1:19-cv-11361-VEC Document 53 Filed 09/03/20 Page 3 of 4




Dated: September 3, 2020                     THE ROSEN LAW FIRM P.A.


                                             By: s/ Laurence Rosen
                                             Laurence Rosen
                                             Sara Fuks
                                             275 Madison Avenue, 34th Floor
                                             New York, NY 10016
                                             Telephone: (212) 686-1060
                                             Facsimile: (212) 202-3827
                                             lrosen@rosenlegal.com
                                             sfuks@rosenlegal.com

                                             Lead Counsel for Lead Plaintiffs and the
                                             proposed Settlement Class

                                             Kara M. Wolke
                                             Jennifer M. Leinbach
                                             GLANCY PRONGAY & MURRAY LLP
                                             1925 Century Park East, Suite 2100
                                             Los Angeles, California 90067
                                             Telephone: (310) 201-9150
                                             Facsimile: (310) 201-9160
                                             kwolke@glancylaw.com
                                             jleinbach@glancylaw.com

                                             Additional Counsel for Lead Plaintiffs and
                                             the proposed Settlement Class




630609.1                                 2
             Case 1:19-cv-11361-VEC Document 53 Filed 09/03/20 Page 4 of 4




                                     CERTIFICATE OF SERVICE

           I, the undersigned say:

           I am not a party to the above case, and am over eighteen years old. On September 3,

2020, I served true and correct copies of the foregoing LEAD PLAINTIFFS’ NOTICE OF

UNOPPOSED MOTION AND UNOPPOSED MOTION FOR PRELIMINARY

APPROVAL OF SETTLEMENT AND APPROVAL OF DISSEMINATION OF NOTICE

TO THE CLASS, by posting the document electronically to the ECF website of the United

States District Court for the Southern District of New York, for receipt electronically by the

parties listed on the Court’s Service List.

           I affirm under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on September 3, 2020 at New York, New York.


                                                        /s/ Sara Fuks
                                                        Sara Fuks




630609.1                                            3
